EXHIBIT 10.98

 

EXECUTION COPY

 

EQUINIX, INC.

 

$75,000,000 2.50% Convertible Subordinated Debentures due 2024

 

PURCHASE AGREEMENT

 

New York, New York

February 5, 2004

 

Citigroup Global Markets Inc.

As Representative of the several

Initial Purchasers named in

Schedule I hereto

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Equinix, Inc., a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the several parties named in Schedule
I hereto (the “Initial Purchasers”), for whom you (the “Representative”) are
acting as Representative, $75,000,000 principal amount of its 2.50% Convertible
Subordinated Debentures due 2024 (the “Firm Securities”). The Company also
proposes to grant to the Initial Purchasers an option to purchase up to
$11,250,000 additional principal amount of such Debentures to cover
over-allotments, if any (the “Option Securities” and, together with the Firm
Securities, the “Securities”). The Securities are convertible into shares of
Common Stock, par value $0.001 per share (the “Common Stock”), of the Company at
the conversion price set forth herein. The Securities are to be issued under an
indenture (the “Indenture”), to be dated as of the Closing Date (as defined
herein), between the Company and U.S. Bank National Association, as trustee (the
“Trustee”). The Securities will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”), to be dated as of the Closing
Date, among the Company and the Initial Purchasers, pursuant to which the
Company will agree to register the resale of the Securities under the Act
subject to the terms and conditions therein specified. To the extent there are
no additional parties listed on Schedule I other than you, the term
Representative as used herein shall mean you as the Initial Purchaser, and the
terms Representative and Initial Purchaser shall mean either the singular or
plural as the context requires. The use of the neuter in this Agreement shall
include the feminine and masculine wherever appropriate. Certain terms used
herein are defined in Section 18 hereof.

 

The sale of the Securities to the Initial Purchaser will be made without
registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act in reliance upon exemptions from the registration
requirements of the Act.

 

1



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated February 4, 2004 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated February 5, 2004 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Final Memorandum”). Each
of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company, the Securities and the Common Stock issuable
upon conversion thereof. The Company hereby confirms that it has authorized the
use of the Preliminary Memorandum and the Final Memorandum, and any amendment or
supplement thereto, in connection with the offer and sale of the Securities by
the Initial Purchasers. Unless stated to the contrary, any references herein to
the terms “amend”, “amendment” or “supplement” with respect to the Final
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the Execution Time but prior to the Closing that
is incorporated by reference therein.

 

SECTION 1. Representations and Warranties. The Company represents and warrants
to each Initial Purchaser as set forth below in this Section 1.

 

(a) The Preliminary Memorandum, at the date thereof, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by an Initial Purchaser through the Representative
expressly for use therein.

 

(b) At the Execution Time and on the Closing Date, the Final Memorandum did not
and on any date on which Option Securities are purchased, if such date is not
the Closing Date (a “Settlement Date”), the Final Memorandum (and any amendment
or supplement thereto) will not include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to the information contained in or omitted from the Final
Memorandum (or any amendment or any supplement thereto) in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Initial Purchaser specifically for inclusion in the Final Memorandum (or
any amendment or any supplement thereto).

 

(c) Subject to the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 hereof, none of the Company, its Affiliates, or any
person acting on its or their behalf has, directly or indirectly, made offers or
sales of any Security, or solicited offers to buy, any Security under
circumstances that would require the registration of the Securities or the
Common Stock issuable upon conversion thereof under the Act.

 

2



--------------------------------------------------------------------------------

(d) Subject to the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 hereof, none of the Company, its Affiliates, or any
person acting on its or their behalf has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities or the Common Stock issuable upon conversion thereof; and each of
the Company, its Affiliates and each person acting on its or their behalf has
complied with the offering restrictions requirement of Regulation S.

 

(e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

 

(f) No registration under the Act of the Securities is required for the offer
and sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein and in the Final Memorandum.

 

(g) The Company is not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(h) The Company is subject to and in compliance with the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act.

 

(i) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any Securities of the Company (except as
contemplated in this Agreement).

 

(j) Each of the Company, Equinix-DC, Inc. and Equinix OpCo, Inc. has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of Delaware with power and authority (corporate and other) to own its
properties and conduct its business as described in the Final Memorandum. The
Company is duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, or is subject to no liability or disability by reason of the
failure to be so qualified in any such jurisdiction.

 

(k) The subsidiaries listed on Annex A attached hereto are the only “significant
subsidiaries” of the Company (as defined in Rule l-02 of Regulation S-X under
the Act).

 

(l) The Company has an authorized capitalization as set forth in the Final
Memorandum, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and the Securities conform to the description thereof contained in the Final
Memorandum; the shares of Common Stock initially issuable upon conversion of the
Securities have been duly authorized and, when issued upon conversion of the
Securities against payment of the conversion price, will be validly issued,
fully paid and nonassessable; the Board of Directors

 

3



--------------------------------------------------------------------------------

of the Company has duly and validly adopted resolutions reserving such shares of
Common Stock for issuance upon conversion of the Securities; the holders of
outstanding shares of capital stock of the Company are not entitled to
preemptive or other rights to subscribe for the Securities or the shares of
Common Stock issuable upon conversion thereof; and, except as set forth in the
Final Memorandum, no options, warrants or other rights to purchase, agreements
or other obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of capital stock of, or ownership interests
in, the Company are outstanding.

 

(m) The statements set forth in the Final Memorandum under the caption
“Description of the Debentures”, insofar as they purport to constitute a summary
of the terms of the Securities and under the captions “Plan of Distribution” and
“Description of Common Stock” included or incorporated by reference in the Final
Memorandum insofar as they purport to describe the provisions of the laws and
documents referred to therein, are accurate, complete and fair.

 

(n) This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company, will constitute a legal, valid, binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); the Securities have been duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers, will be duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company entitled to the benefits of the Indenture
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity) and
will be convertible into Common Stock in accordance with their terms; and the
Registration Rights Agreement has been duly authorized by the Company and, when
executed and delivered by the Company, will constitute the legal, valid, binding
and enforceable instrument of the Company (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity), provided that no representation is made with
respect to Section 6 thereof.

 

(o) The issue and sale of the Securities by the Company and the compliance by
the Company with all of the provisions of this Agreement, the Indenture and the
Registration Rights Agreement and the consummation of the transactions
contemplated herein or therein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, except for
such breach, violation or default as would not have a Material

 

4



--------------------------------------------------------------------------------

Adverse Effect on the business, financial condition, results of operations or
prospects of the Company (a “Material Adverse Effect”) or the performance by the
Company of its obligations hereunder, nor will such action result in any
violation of the provisions of the Certificate of Incorporation or Bylaws of the
Company or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of the
properties of the Company; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated herein, in the Indenture or in
the Registration Rights Agreement, except such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers and, in the case of the Registration
Rights Agreement, such as will be obtained under the Act and the Trust Indenture
Act.

 

(p) Other than as set forth in the Final Memorandum, the Company has good and
marketable title to all personal property owned by it free and clear of all
liens, encumbrances and defects except such as are described in the Final
Memorandum or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company; and any real property and buildings held under lease by the Company are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

 

(q) Other than as set forth in the Final Memorandum, there are no legal or
governmental proceedings pending to which the Company is a party or of which any
property of the Company is the subject which, if determined adversely to the
Company, would individually or in the aggregate (i) have a material adverse
effect on the performance of this Agreement, the Indenture or the Registration
Rights Agreement, or the consummation of any of the transactions contemplated
hereby or (ii) have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others.

 

(r) The Company is not in violation of its Certificate of Incorporation, Bylaws
or other organizational documents or in default in the performance or observance
of any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound.

 

(s) PricewaterhouseCoopers, LLP, who have certified certain financial statements
of the Company and its consolidated subsidiaries, are independent public
accountants as required by the Act.

 

(t) Other than fixed assets taxes relating to the Company’s Japan IBX and
certain business related taxes relating to the Company’s business operations in
Japan, which taxes are currently under review by the Company, the Company has
filed all

 

5



--------------------------------------------------------------------------------

foreign, federal, state and local tax returns that are required to be filed or
has requested extensions thereof and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith or as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(u) No labor dispute with the employees of the Company exists or, to the
Company’s knowledge, is imminent.

 

(v) The Company is insured by insurers of recognized financial responsibility;
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(w) Except as otherwise disclosed in the Final Memorandum, the Company owns or
possesses adequate rights to use, all material trademarks, service marks,
trademark registrations, service mark registrations, domain names, copyrights,
licenses, inventions and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of its business as described in the Final
Memorandum, and the Company has no reason to believe that the conduct of its
business will conflict with, and has not received any notice of any claim of
conflict with, any such rights of others, except any failure or conflict as
would not, individually or in the aggregate, have a Material Adverse Effect; and
to the Company’s knowledge, the Company has not infringed or is infringing any
trademarks, service marks, trademark registrations, service mark registrations,
domain names or copyrights, which infringement could reasonably be expected to
result in a Material Adverse Effect.

 

(x) Except as otherwise disclosed in the Final Memorandum, to the Company’s
knowledge, the Company possesses adequate rights to use all material patents
necessary for the conduct of its business; to the Company’s knowledge, no valid
United States patent is or would be infringed by the activities of the Company,
except any failure or infringement as would not, individually or in the
aggregate, have a Material Adverse Effect; there are no actions, suits or
proceedings pending relating to patents or proprietary information to which the
Company is a party or of which any property of the Company is subject and, to
the Company’s knowledge, no such actions, suits or proceedings are threatened by
governmental authorities or others; the Company is not aware of any claim by
others that the Company is infringing or otherwise violating the patents or
other intellectual property of others and is not aware of any rights of third
parties to any of its licensed patents or licenses which could materially affect
its use thereof.

 

(y) The Company is not aware of any material fact with respect to the patent
applications of the Company presently on file that (a) would preclude the
issuance of patents with respect to such applications or (b) would lead such
counsel to conclude that

 

6



--------------------------------------------------------------------------------

such patents, when issued, would not be valid and enforceable in accordance with
applicable regulations.

 

(z) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(aa) Other than its wholly-owned subsidiaries, the Company does not own any
shares of capital in or any interest in any corporation, partnership,
association, joint venture or other business entity.

 

(bb) Other than as set forth or contemplated in the Final Memorandum, the
Company has not sustained since the date of the latest audited financial
statements of the Company included in the Final Memorandum any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree; and, since the respective dates as of
which information is given in the Final Memorandum, there has not been any
change in the capital stock (except pursuant to the exercise of options and
warrants), short-term debt, long-term debt, net current assets or net assets of
the Company or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company.

 

(cc) Neither the Company nor any of its affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes.

 

(dd) Except as disclosed in the Final Memorandum, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Act with respect to any securities of the Company owned or to be owned by
such person or to require the Company to include such securities in the
securities registered pursuant to a registration statement or in any securities
being registered pursuant to any other registration statement filed by the
Company under the Act, other than those that have been effectively satisfied or
waived in writing.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

 

7



--------------------------------------------------------------------------------

SECTION 2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
96.75% of the principal amount thereof, plus accrued interest, if any, from
February 11, 2004 to the Closing Date, the principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule I hereto.

 

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants an option to the
several Initial Purchasers to purchase, severally and not jointly, the Option
Securities at the same purchase price as the Initial Purchasers shall pay for
the Firm Securities, plus accrued interest, if any, from February 11, 2004 to
the settlement date for the Option Securities. The option may be exercised in
whole or in part at any time (but not more than once) on or before the 30th day
after the date of the Final Memorandum upon written or telegraphic notice by the
Representative to the Company setting forth the principal amount of Option
Securities as to which the several Initial Purchasers are exercising the option
and the settlement date. Delivery of the Option Securities, and payment
therefor, shall be made as provided in Section 3 hereof. The principal amount of
Option Securities to be purchased by each Initial Purchaser shall be the same
percentage of the total principal amount of Option Securities to be purchased by
the several Initial Purchasers as such Initial Purchaser is purchasing of the
Firm Securities, subject to such adjustments as you in your absolute discretion
shall make to eliminate any fractional Securities.

 

SECTION 3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the third Business Day prior to
the Closing Date) shall be made at 10:00 A.M., New York City time, on February
11, 2004, or at such time on such later date not more than three Business Days
after the foregoing date as the Representative shall designate, which date and
time may be postponed by agreement between the Representative and the Company or
as provided in Section 9 hereof (such date and time of delivery and payment for
the Securities being herein called the “Closing Date”). Delivery of the
Securities shall be made to the Representative for the respective accounts of
the several Initial Purchasers against payment by the several Initial Purchasers
through the Representative of the purchase price thereof to or upon the order of
the Company by wire transfer payable in same-day funds to the account specified
by the Company. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company unless the Representative shall otherwise
instruct.

 

(b) If the option provided for in Section 2(b) hereof is exercised after the
third Business Day prior to the Closing Date, the Company will deliver the
Option Securities (at the expense of the Company) to the Representative on the
date specified by the Representative (which shall be within three Business Days
after exercise of said option) for the respective accounts of the several
Initial Purchasers, against payment by the several Initial Purchasers through
the Representative of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. If settlement for the Option Securities occurs after the Closing
Date, the Company will deliver to the Representative on the settlement date for
the Option Securities, and the obligation of the Initial Purchasers to purchase
the Option Securities shall be conditioned upon receipt of, supplemental
opinions,

 

8



--------------------------------------------------------------------------------

certificates and letters confirming as of such date the opinions, certificates
and letters delivered on the Closing Date pursuant to Section 6 hereof.

 

SECTION 4. Offering by Initial Purchasers. (a) Each Initial Purchaser
acknowledges that the Securities and the Common Stock issuable upon conversion
thereof have not been and will not be registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.

 

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

 

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until one year
after the later of the commencement of the offering and the date of closing of
the offering except:

 

(A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

(B) in accordance with Rule 903 of Regulation S;

 

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

 

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;

 

(iv) any information provided by the Initial Purchasers to publishers of
publicly available databases about the terms of the Securities shall include a
statement that the Securities have not been registered under the Act and are
subject to restrictions under Rule 144A under the Act and Regulation S;

 

(v) it will not engage in hedging transactions with regard to the Securities
prior to the expiration of the distribution compliance period as (defined in
Regulation S), unless in compliance with the Act;

 

(vi) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

 

(vii) it has not entered and will not enter into any contractual arrangement
with any distributor (within the meaning of Regulation S) with respect to the

 

9



--------------------------------------------------------------------------------

distribution of the Securities, except with its affiliates or with the prior
written consent of the Company;

 

(viii) it and they have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(ix) at or prior to the confirmation of sale of Securities (other than a sale of
Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent
to each distributor, dealer or person receiving a selling concession, fee or
other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until one year after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Additional restrictions on the offer and sale of the Securities
and the Common Stock issuable upon conversion thereof are described in the
offering memorandum for the Securities. Terms used in this paragraph have the
meanings given to them by Regulation S.”

 

(x) it acknowledges that additional restrictions on the offer and sale of the
Securities and the Common Stock issuable upon conversion thereof are described
in the Final Memorandum;

 

(xi) it has not offered or sold and, prior to the date six months after the date
of issuance of the Securities, will not offer or sell any Securities to persons
in the United Kingdom except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995;

 

(xii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom;

 

(xiii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the FSMA) received
by it in connection with the issue or sale of any Securities, in circumstances
in which section 21(1) of the FSMA does not apply to the Company; and

 

10



--------------------------------------------------------------------------------

(xiv) it is an “accredited investor” (as defined in Rule 501(a) of Regulation
D).

 

SECTION 5. Agreements. The Company agrees with each Initial Purchaser that:

 

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Final Memorandum and any amendments and
supplements thereto as they may reasonably request.

 

(b) The Company will not amend or supplement the Final Memorandum, other than by
filing documents under the Exchange Act that are incorporated by reference
therein, without the prior written consent of the Representative; provided,
however, that, prior to the date that is the earlier of 30 days after the date
hereof and the date on which the Initial Purchasers purchase the Option
Securities in full, the Company will not file any document under the Exchange
Act that is incorporated by reference in the Final Memorandum unless, prior to
such proposed filing, the Company has furnished the Representative with a copy
of such document for its review and the Representative has not reasonably
objected to the filing of such document. The Company will promptly advise the
Representative when any document filed under the Exchange Act that is
incorporated by reference in the Final Memorandum shall have been filed with the
Commission.

 

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Final Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it should be necessary to
amend or supplement the Final Memorandum to comply with applicable law, the
Company will promptly (i) notify the Representative of any such event; (ii)
subject to the requirements of paragraph (b) of this Section 5, prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Final Memorandum
to the several Initial Purchasers and counsel for the Initial Purchasers without
charge in such quantities as they may reasonably request.

 

(d) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representative of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

11



--------------------------------------------------------------------------------

(e) During the period of two years after the Closing Date, the Company will not
resell any Securities or shares of Common Stock issued upon conversion thereof
that have been acquired by it.

 

(f) None of the Company or any person acting on its or their behalf will,
directly or indirectly, make offers or sales of any Security, or solicit offers
to buy any Security, under circumstances that would require the registration of
the Securities or Common Stock issuable upon conversion thereof under the Act.

 

(g) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

 

(h) So long as any of the Securities or the Common Stock issuable upon the
conversion thereof are “restricted securities” within the meaning of Rule
144(a)(3) under the Act, the Company will, during any period in which it is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

 

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts with respect to the
Securities, and each of them will comply with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

 

(j) Any information provided by the Company to publishers of publicly available
databases about the terms of the Securities shall include a statement that the
Securities have not been registered under the Act and are subject to
restrictions under Rule 144A under the Act and Regulation S.

 

(k) The Company will cooperate with the Representative and use its commercially
reasonable best efforts to permit the Securities to be eligible for clearance
and settlement through The Depository Trust Company.

 

(l) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.

 

(m) Except as set forth in Exhibit C (“Permitted Issuances”), the Company will
not for a period of 90 days following the Execution Time, without the prior
written consent of Citigroup Global Markets Inc., directly or indirectly, offer,
sell, contract to sell, pledge, otherwise dispose of, enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or

 

12



--------------------------------------------------------------------------------

effective economic disposition due to cash settlement or otherwise) by the
Company or any Affiliate of the Company or any person in privity with the
Company or any Affiliate of the Company of, file (or participate in the filing
of) a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act in respect of, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of the Company (other
than the Securities), or publicly announce an intention to effect any such
transaction; provided, however, that the Company may issue and sell Common Stock
or securities convertible into or exchangeable for Common Stock pursuant to any
employee stock option plan, stock ownership plan or dividend reinvestment plan
of the Company described in the Final Memorandum and in effect at the Execution
Time, and the Company may issue Common Stock issuable upon the conversion of
securities or the exercise of warrants outstanding at the Execution Time and
described in the Final Memorandum.

 

(n) For a period of 90 days after the date of this Agreement, the Company will
not take, directly or indirectly, any action designed to or which has
constituted or which might reasonably be expected to cause or result, under the
Exchange Act or otherwise, in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

(o) Between the date hereof and the Closing Date, the Company will not do or
authorize any act or thing that would result in an adjustment of the conversion
price.

 

(p) The Company agrees to pay its costs and expenses relating to the following
matters: (i) the preparation of the Indenture and the Registration Rights
Agreement, the issuance of the Securities, the fees of the Trustee and the
issuance of the Common Stock upon conversion of the Securities; (ii) the
preparation, printing or reproduction of the Preliminary Memorandum and the
Final Memorandum and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Preliminary
Memorandum and the Final Memorandum, and all amendments or supplements to either
of them, as may, in each case, be reasonably requested for use in connection
with the offering and sale of the Securities; (iv) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities; (v)
any stamp or transfer taxes in connection with the original issuance and sale of
the Securities; (vi) the printing (or reproduction) and delivery of this
Agreement, any blue sky memorandum and all other agreements or documents printed
(or reproduced) and delivered in connection with the offering of the Securities;
(vii) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states and any other
jurisdictions specified pursuant to Section 5(d) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (viii) admitting the Securities for
trading in the PORTAL Market; (ix) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (x) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including

 

13



--------------------------------------------------------------------------------

local and special counsel) for the Company; and (xi) all other costs and
expenses incurred by the Company incident to the performance by the Company of
its obligations hereunder. Subject to the provisions of Section 7 hereof, the
Representative shall be responsible for all expenses incurred by it in
connection with this Agreement and the transactions contemplated herein,
including, without limitation, the fees and expenses of counsel to the
Representative.

 

(q) The Company will not knowingly take any action or omit to take any action
(such as issuing any press release relating to any Securities without an
appropriate legend) which may result in the loss by any of the Initial Purchases
of the ability to rely on any stabilization safe harbor provided by the
Financial Services Authority under the FSMA.

 

SECTION 6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Firm Securities and the
Option Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

 

(a) The Company shall have requested and caused Gunderson Dettmer Stough
Villeneuve Franklin & Hachigian LLP, counsel for the Company, to furnish to the
Representative its opinion, dated the Closing Date and addressed to the
Representative, to the effect that:

 

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware, with corporate power
and authority to own its properties and conduct its business as described in the
Final Memorandum;

 

(ii) The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of California,
Illinois, New Jersey, Ohio, Texas and Virginia;

 

(iii) The Company has an authorized capitalization as set forth in the Final
Memorandum, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are, to the knowledge of such
counsel, fully paid and non-assessable; the shares of Common Stock initially
issuable upon conversion of the Securities have been duly authorized and, when
issued upon conversion of the Securities against payment of the conversion
price, will be validly issued, fully paid and nonassessable; the Board of
Directors of the Company has duly and validly adopted resolutions reserving such
shares of Common Stock for issuance upon conversion of the Securities;

 

(iv) The Indenture has been duly authorized, executed and delivered;

 

14



--------------------------------------------------------------------------------

(v) The Registration Rights Agreement has been duly authorized, executed and
delivered and constitutes the legal, valid, binding and enforceable obligation
of the Company (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity), provided that no opinion is given with respect to Section
6 thereof;

 

(vi) The statements set forth in the Final Memorandum under the captions “Plan
of Distribution” and “Description of Common Stock” included or incorporated by
reference in the Final Memorandum insofar as they purport to describe the
provisions of the laws referred to therein, are accurate;

 

(vii) The statements set forth in the Final Memorandum under the caption
“Description of the Debentures”, insofar as they purport to constitute a summary
of the conversion terms of the Securities, fairly present such information;

 

(viii) To such counsel’s knowledge and other than as set forth in the Final
Memorandum, there are no legal or governmental proceedings pending to which the
Company is a party which, if determined adversely to the Company, would
individually or in the aggregate have a Material Adverse Effect; and, to such
counsel’s knowledge, no such proceedings are threatened by governmental
authorities or threatened by others;

 

(ix) The Final Memorandum and any further amendments and supplements thereto
made by the Company prior to the Closing Date (other than the financial
statements and related schedules thereto and the financial data derived from the
financial statements included therein, as to which such counsel need express no
belief) comply as to form in all material respects with the requirements of the
Act; although they do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Final Memorandum,
except for those referred to in the opinion in subsection (iv) and (vi) of this
section 6(a), they have no reason to believe that, as of its date, the Final
Memorandum or any further amendment or supplement thereto made by the Company
prior to the Closing Date (other than the financial statements and related
schedules thereto and the financial data derived from the financial statements
included therein or other financial and statistical data, as to which such
counsel need express no opinion) contained an untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or that, as of the Closing Date, the Final Memorandum or any further
amendment or supplement thereto made by the Company prior to the Closing Date
(other than the financial statements and related schedules thereto and the
financial data derived from the financial statements included therein or other
financial data, as to which such counsel need express no opinion) contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and they do not know

 

15



--------------------------------------------------------------------------------

of any contracts or other documents of a character required to be described in
the Final Memorandum which are not filed or described as required.

 

(x) This Agreement has been duly authorized, executed and delivered by the
Company;

 

(xi) The issue and sale of the Securities being delivered at the Closing Date by
the Company and the compliance by the Company with all of the provisions of this
Agreement, the Indenture and the Registration Rights Agreement and the
consummation of the transactions contemplated herein or therein will not result
in any violation of the provisions of the Certificate of Incorporation or Bylaws
of the Company or, with respect to this Agreement and the Registration Rights
Agreement only, any statute or any order, rule or regulation known to such
counsel of any court or governmental agency or body having jurisdiction over the
Company or any of the properties of the Company;

 

(xii) Assuming (a) the accuracy of the representations and warranties of the
Company and of the Initial Purchasers set forth in this Agreement, (b) the due
performance by the Company and the due performance by the Initial Purchasers of
the covenants and agreements set forth in this Agreement, (c) compliance by the
Initial Purchasers with the offering and transfer procedures and restrictions
described in the Final Memorandum, (d) the accuracy of the representations and
warranties made in accordance with this Agreement and the Final Memorandum by
purchasers to whom the Initial Purchasers initially resell Securities and (e)
that purchasers to whom the Initial Purchasers initially resell Securities
receive a copy of the Final Memorandum prior to such sale, neither (i) the
offer, sale and delivery of the Securities to the Initial Purchasers in the
manner contemplated by this Agreement and the Final Memorandum nor (ii) the
initial resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement and the Final Memorandum require registration
under the Act and the Indenture does not require qualification under the Trust
Indenture Act, it being understood that such counsel need not express an opinion
as to any subsequent resale of any Securities or any shares of Common Stock
issuable upon conversion thereof;

 

(xiii) The Company is not an “investment company”, as such term is defined in
the Investment Company Act; and

 

(xiv) To such counsel’s knowledge, the Company is not in violation of its
Certificate of Incorporation or Bylaws;

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the jurisdiction of
incorporation of the Company, the State of New York or the federal laws of the
United States, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers; and (B)
as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the

 

16



--------------------------------------------------------------------------------

Company and public officials. References to the Final Memorandum in this Section
6(a) include any amendment or supplement thereto at the Closing Date.

 

(b) The Company shall have requested and caused Brandi L. Galvin, General
Counsel for the Company, to have furnished to the Representative her opinion,
dated the Closing Date and addressed to the Representative, to the effect that:

 

(i) The issue and sale of the Securities being delivered at the Closing Date by
the Company and the compliance by the Company with all of the provisions of this
Agreement, the Indenture and the Registration Rights Agreement and the
consummation of the transactions contemplated herein or therein will not result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, any agreement or instrument filed as an exhibit to the Company’s
Form 10-K/A for the year ended December 31, 2002 and which are not the subject
of the opinions to be delivered pursuant to Sections 6(a) or 6(c) hereof; and

 

(ii) To such counsel’s knowledge, the Company is not in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument filed as an exhibit to the Company’s Form
10-K/A for the year ended December 31, 2002 to which it is a party or by which
it or any of its properties may be bound.

 

(c) The Company shall have requested and caused Willkie, Farr & Gallagher LLP,
counsel to the Company, to have furnished to the Representative their opinion,
dated the Closing Date and addressed to the Representative, to the effect that:

 

(i) The issue and sale of the Securities being delivered at the Closing Date by
the Company, and the performance by the Company of its obligations under this
Agreement, the Indenture and the Registration Rights Agreement, will not result
in a breach or violation of any of the terms or provisions of or constitute a
default under the Indenture, dated as of December 1, 1999, between the Company
and State Street Bank and Trust Company of California, N.A., as trustee (the
“Prior Trustee”), as amended by the First Supplemental Indenture thereto dated
as of December 28, 2002;

 

(ii) Other than with respect to the conversion terms thereof, the Securities
conform in all material respects to the description of the Securities contained
in the Final Memorandum;

 

(iii) The Indenture constitutes a legal, valid and binding instrument
enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
Securities, when executed and authenticated in accordance with the provisions of
the Indenture and delivered to and paid for by the Initial Purchasers under this
Agreement,

 

17



--------------------------------------------------------------------------------

will constitute legal, valid, binding and enforceable obligations of the Company
entitled to the benefits of the Indenture (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity) and will be
convertible into Common Stock in accordance with their terms and the terms of
the Indenture;

 

(iv) Other than with respect to the conversion terms of the Securities, the
statements set forth in the Final Memorandum under the caption “Description of
the Debentures”, insofar as they purport to constitute a summary of the terms of
the Securities, fairly present such information;

 

(v) The issue and sale of the Securities being delivered at the Closing Date by
the Company, and the performance by the Company of its obligations under the
Indenture, will not result in any violation of any statute of the State of New
York or any order, rule or regulation known to such counsel of any court or
governmental agency or body of such State having jurisdiction over the Company
or any of the properties of the Company (except that no opinion is expressed
with respect to securities or Blue Sky laws or regulations); and

 

(vi) No consent, approval, authorization, order, registration or qualification
of or with any such court or governmental agency or body is required for the
issue and sale of the Securities or for the performance by the Company of its
obligations under this Agreement, the Indenture or the Registration Rights
Agreement, except such consents, approvals, authorizations, registrations or
qualifications as may be required under the securities or Blue Sky laws or
regulations of the State of New York in connection with the purchase and
distribution of the Securities by the Initial Purchasers.

 

(d) The Representative shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Registration Rights Agreement, the Final
Memorandum (as amended or supplemented at the Closing Date) and other related
matters as the Representative may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

 

(e) The Company shall have furnished to the Representative a certificate of the
Company, signed by (x) the Chairman of the Board or the Chief Executive Officer
and (y) the principal financial or accounting officer of the Company, dated the
Closing Date, to the effect that the signers of such certificate have carefully
examined the Final Memorandum, any amendment or supplement to the Final
Memorandum and this Agreement and that:

 

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if

 

18



--------------------------------------------------------------------------------

made on the Closing Date and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date; and

 

(ii) since the date of the most recent financial statements included or
incorporated by reference in the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no Material Adverse Effect.

 

(f) At the Execution Time and also on the Closing Date, PricewaterhouseCoopers
LLP shall have furnished to the Initial Purchasers letters, dated the respective
dates of delivery thereof, in form and substance satisfactory to you, containing
statements and information of the type customarily included in accountants’
“comfort letters” with respect to the financial statements and certain financial
information contained in the Final Memorandum (including any amendment or
supplement thereto at the date of the applicable letter).

 

(g) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (f) of this Section
6 or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), prospects, earnings, business
or properties of the Company, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Final Memorandum (exclusive of any amendment or supplement
thereto) the effect of which, in any case referred to in clause (i) or (ii)
above, is, in the sole judgment of the Representative, so material and adverse
as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Final Memorandum (exclusive of
any amendment or supplement thereto).

 

(h) The Securities shall have been designated as PORTAL-eligible securities in
accordance with the rules and regulations of the NASD and the Securities shall
be eligible for clearance and settlement through The Depository Trust Company.

 

(i) At the Execution Time, the Company shall have furnished to the
Representative a letter substantially in the form of Exhibit A hereto (or such
other form that has been previously approved by the Representative) from each
officer and director of the Company and the stockholders listed on Exhibit B
addressed to the Representative.

 

(j) The Company shall have caused the shares of Common Stock initially issuable
upon conversion of the Securities to be approved for listing, subject to
issuance, on the Nasdaq National Market.

 

(k) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

 

19



--------------------------------------------------------------------------------

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York
10005 on the Closing Date.

 

SECTION 7. Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through Citigroup Global Markets Inc. on demand for all out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities.

 

SECTION 8. Indemnification and Contribution. (a) The Company agrees to indemnify
and hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Memorandum, the
Final Memorandum or in any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Memorandum, the Final Memorandum, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability that the Company may otherwise have.

 

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who

 

20



--------------------------------------------------------------------------------

controls the Company within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company to each Initial
Purchaser, but only with reference to written information relating to such
Initial Purchaser furnished to the Company by or on behalf of such Initial
Purchaser through the Representative specifically for inclusion in the
Preliminary Memorandum, the Final Memorandum or in any amendment or supplement
thereto. This indemnity agreement will be in addition to any liability that any
Initial Purchaser may otherwise have. The Company acknowledges that (i) the
statements set forth in the last paragraph of the cover page regarding delivery
of the Securities and (ii), under the heading “Plan of Distribution”, (A) the
1st sentence of the 3rd paragraph relating to resales by the Initial Purchasers,
(B) the 4th sentence of the 9th paragraph relating to market making activities
and (C) the 10th paragraph relating to stabilization, syndicate covering
transactions and penalty bids in the Preliminary Memorandum and the Final
Memorandum constitute the only information furnished in writing by or on behalf
of the Initial Purchasers for inclusion in the Preliminary Memorandum, the Final
Memorandum or in any amendment or supplement thereto.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such

 

21



--------------------------------------------------------------------------------

claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Initial Purchasers shall be deemed to be equal
to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation that does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls the
Company within the meaning of either the Act or the Exchange Act and each
officer and director of the Company shall have the same rights to contribution
as the Company, subject in each case to the applicable terms and conditions of
this paragraph (d).

 

SECTION 9. Default by an Initial Purchaser. If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase;

 

22



--------------------------------------------------------------------------------

provided, however, that in the event that the aggregate principal amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate principal amount of
Securities set forth in Schedule I hereto, the remaining Initial Purchasers
shall have the right to purchase all, but shall not be under any obligation to
purchase any, of the Securities, and if such nondefaulting Initial Purchasers do
not purchase all the Securities, this Agreement will terminate without liability
to any nondefaulting Initial Purchaser or the Company. In the event of a default
by any Initial Purchaser as set forth in this Section 9, the Closing Date shall
be postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

 

SECTION 10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in the Company’s Common Stock shall have been suspended by the
Commission or the Nasdaq National Market or trading in securities generally on
the Nasdaq National Market shall have been suspended or limited or minimum
prices shall have been established on the Nasdaq National Market; (ii) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representative, impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated in
the Final Memorandum (exclusive of any amendment or supplement thereto).

 

SECTION 11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Company
or any of the indemnified persons referred to in Section 8 hereof, and will
survive delivery of and payment for the Securities. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.

 

SECTION 12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representative, will be mailed,
delivered or telefaxed to the Citigroup Global Markets Inc. General Counsel (fax
no.: (212) 816-7912) and confirmed to the General Counsel, Citigroup Global
Markets Inc., at 388 Greenwich Street, New York, New York 10013, Attention:
General Counsel; or, if sent to the Company, will be mailed, delivered or
telefaxed to Equinix, Inc. General Counsel (fax no.: (650) 513-7909) and
confirmed to it at 301 Velocity Way, Foster City, California 94404, Attention:
General Counsel.

 

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and, except as expressly set forth in Section 5(h) hereof, no other
person will have any right or obligation hereunder.

 

23



--------------------------------------------------------------------------------

SECTION 14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

SECTION 15. Waiver of Tax Confidentiality. Notwithstanding anything herein to
the contrary, purchasers of the Securities (and each employee, representative or
other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

 

SECTION 16. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

SECTION 17. Headings. The section headings used herein are for convenience only
and shall not affect the construction hereof.

 

SECTION 18. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

24



--------------------------------------------------------------------------------

“PORTAL” shall mean the Private Offerings, Resales and Trading through Automated
Linkages system of the NASD.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Initial Purchasers.

 

Very truly yours,

 

EQUINIX, INC.

By:  

/s/ RENEE F. LANAM

   

--------------------------------------------------------------------------------

   

Name: Renée F. Lanam

   

Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. By:   Citigroup Global Markets Inc. for itself and the other
several Initial Purchasers, if any, named in Schedule I to the foregoing
Agreement.     CITIGROUP GLOBAL MARKETS INC. By:  

/s/ JONATHAN F. MAUCK

   

--------------------------------------------------------------------------------

   

Name: Jonathan F. Mauck

   

Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

--------------------------------------------------------------------------------

   Principal Amount
of Firm Securities
to be Purchased


--------------------------------------------------------------------------------

Citigroup Global Markets Inc

   $ 67,500,000

SG Cowen Securities Corporation

   $ 7,500,000

Total

   $ 75,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ANNEX A

 

SIGNIFICANT SUBSIDIARIES

 

EQUINIX OPERATING CO, INC.

 

EQUINIX EUROPE, INC.

 

EQUINIX CAYMAN ISLANDS HOLDINGS

 

EQUINIX DUTCH HOLDINGS N.V.

 

EQUINIX NETHERLANDS B.V.

 



--------------------------------------------------------------------------------

Exhibit A

 

[Letterhead of officer, director or major stockholder of Equinix Inc.]

 

Equinix Inc.

 

Offering of Convertible Subordinated Debentures due 2024

 

February [    ], 2004

 

Citigroup Global Markets Inc.

as Representative of

the several Initial Purchasers,

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

This letter is being delivered to you in connection with the proposed Purchase
Agreement (the “Purchase Agreement”), between Equinix, Inc., a Delaware
corporation (the “Company”), and you as representative of a group of Initial
Purchasers named therein, relating to an offering of Convertible Subordinated
Debentures due 2024 (the “Offering”), which will be convertible into common
stock, $0.001 par value (the “Common Stock”), of the Company.

 

In order to induce you and other Initial Purchasers to enter into the Purchase
Agreement, the undersigned will not, without the prior written consent of
Citigroup Global Markets Inc., offer, sell, contract to sell, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned) directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period of 90 days after the date
of the Purchase Agreement, other than shares of Common Stock disposed of as bona
fide gifts approved by Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------

If for any reason the Purchase Agreement shall be terminated prior to the
Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

 

Yours very truly,     [Signature]

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

Exhibit B

 

Stockholders Subject to Agreement Described in Section 6(i)

 

Cisco Systems Investments Ltd.

Benchmark Capital Partners II, L.P.

Benchmark Capital Partners IV, L.P.

Crosslink Ventures IV, L.P.

Crosslink Omega Ventures I GmbH & Co. KG

Offshore Crosslink Omega Ventures IV

Omega Bayview IV

Crosslink Crossover Fund III

Offshore Crosslink Crossover Fund III

 



--------------------------------------------------------------------------------

Exhibit C

 

Permitted Issuances

 

Notwithstanding the terms of Section 5(m) hereof, the Company may:

 

(a) negotiate or enter into business transactions which result in the offer or
sale of shares of the Company’s capital stock so long as no such capital stock
is issued and sold and no such transaction is publicly announced during such 90
day period without the prior written consent of Citigroup Global Markets Inc.;
and

 

(b) issue and sell warrants to purchase up to 100,000 shares of Common Stock to
the Company’s existing real estate lessors in Asia.

 